                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RUSSELL BERGER,                                                                      PLAINTIFF
ADC #115855

V.                            CASE NO. 5:17-CV-00258 BRW-JTR

CLARK,
Food Service Supervisor, Varner Unit, et al.                                     DEFENDANTS


                                            ORDER

       The parties have reached a settlement in principle, but need additional time to effectuate

the terms of their agreement. Accordingly, this matter is administratively closed.

       IT IS SO ORDERED this 6th day of February, 2019.


                                                    /s/ Billy Roy Wilson ___________
                                                    UNITED STATES DISTRICT JUDGE
